Citation Nr: 1614428	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-36 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a headache disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2011, the Veteran testified at a local hearing before a Decision Review Officer at the RO.  A transcript of that hearing is of record.

In a November 2009 rating decision, the RO denied service connection for migraine headaches.  The Veteran appealed this claim to the Board in October 2012.  The claim was remanded four times in December 2013, November 2014, June 2015, and November 2015 for further development.  With respect to the issue decided herein, a review of the claims file reveals substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A January 2016 rating decision granted service connection for migraine headaches, including migraine variants.


CONCLUSION OF LAW

The Veteran's headache disability has been service connected and there remain no issues in controversy regarding the issue of entitlement to service connection for a headache disability.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the RO's grant of service connection for a headache disability, further discussion of VCAA is not necessary.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  By January 2016 rating decision, the RO granted service connection for migraine headaches, including migraine variants, and assigned an initial evaluation of 30 percent, effective December 30, 2015, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  The January 2016 rating decision was a substantial grant of the benefit sought.  The originating agency issued a supplemental statement of the case in January 2016 listing entitlement to an increased rating for headaches; this document was issued in error.  There is no notice of disagreement of record to the January 2016 rating action.  Since the Veteran is already service connected for a headache disability (the only matter that has been developed for appellate review), there remains no case or controversy with respect to the current claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


